I concur but on different reasoning. It is clear from the record that Salt Lake County got good title to this land by *Page 127 
virtue of the tax levy and sale. Marie and Fred Quermbach purchased this land from Salt Lake County and unless defeated by fraud, they got good title. But Marie Quermbach was administratrix of the estate of Mary Ann Pettit who had contracted to purchase this land from Addison Cain. By the terms of this contract she was to advance the money for the payment of the taxes. This of course meant, without quibbling, that there was an obligation to pay taxes. Certain money was advanced, but Marie Quermbach never required Cain to apportion the money nor did she ever check to see that the taxes were paid with the money advanced. I seriously doubt that under these circumstances the Quermbachs could buy this land at a tax sale for their own benefit. However, they did get legal title even though they may have held said title for the benefit of the estate. Thus they could transfer good title to any bona fide purchaser who took without notice of the fraud.
Addison Cain recorded what purported to be a lis pendens on January 9, 1940. (This so-called lis pendens is set out in full by Mr. Justice Moffat in his opinion.) Nearly a month after the notice was filed, Pace purchased this land. It is plaintiff's contention that Pace, by virtue of this so-called lis pendens, had notice of the fraud.
Constructive notice from a record is wholly a creature of statute. No record will operate to give constructive notice unless such effect is given such record by statute. Overlander
v. Withers, Mo. App., 148 S.W.2d 88. Since notice from a record is a creature of statute, the statute giving it such effect must be complied with. In re Martina, D.C., 39 F. Supp. 255; NewtonFinance Corp. v. Conner, 161 Tenn. 441, 33 S.W.2d 95, 72 A.L.R. 1286.
In this case the recording of the so-called lis pendens is not effective to give notice under the lis pendens statute, 104-5-16, R.S.U. 1933, for no suit was started and the notice failed to state, as required by statute, that a suit was pending.
By virtue of Section 78-3-2, R.S.U. 1933, *Page 128 
"Every conveyance, or instrument in writing affecting real estate, executed, acknowledged or proved, and certified, in the manner prescribed by this title, * * * shall, from the time of filing the same with the recorder for record, impart notice to all persons of the contents thereof; and subsequent purchasers, mortgagees and lienholders shall be deemed to purchase and take with notice."
This notice filed by Cain is not a "conveyance, or instrument in writing affecting real estate" as contemplated by this statute. The instrument which he filed did not purport to affect real estate. The statute refers to instruments such as mortgages, contracts of sale, lease agreements, deeds, etc., and not to self-serving declarations which hint that some unnamed person might claim some indefinite interest in the land. This entry on the records of an instrument which is not entitled by the statute to be recorded is not legally a record (see note 19 A.L.R. 1074) and did not give Pace constructive notice of its contents.
Even if it could be held that Pace had constructive notice of the contents of this instrument, he would not be put on inquiry concerning the Mary Ann Pettit contract with Addison Cain. Cain was a stranger to the title. He neglected to say who claimed an interest in the land or just what this interest was. Even if Pace had had actual notice of the contents of this so-called lis pendens, it would be unreasonable to require him to seek out Cain and inquire as to the nature of the interest claimed. From all that appears of record, Pace was a bona fide purchaser for value without notice and title should be quieted in him.